Exhibit 10.1
 
ABBREVIATED ENFORCEABLE MUTUAL SETTLEMENT AGREEMENT


 

 Case Name: The Gold Peak Homeowners Association, a Colorado non-profit
corporation v Gold Peak at Palomino Park, LLC, et al., case no. 2010 CV 3106
(the “Lawsuit”) pending in the Douglas County District Court, Colorado (the
“Court”).

  
The material and essential terms of this Abbreviated Enforceable Mutual
Settlement Agreement (the “Agreement”) settling the Lawsuit are as follows:


1)           This settlement is by and between the Plaintiff Gold Peak
Homeowners Association, a Colorado non-profit corporation (the “Association”),
on the one hand, and Reis, Inc. f/k/a Wellsford Real Properties, Inc., Gold Peak
at Palomino Park, LLC, Wellsford Park Highlands Corp., David M. Strong and
Jeffrey H. Lynford, collectively referred to as “the Reis Defendants,” on the
other hand.  The Reis Defendants and Association shall be referred to
collectively as the “Parties.”  The Parties agree as follows:


a.           Reis, Inc. f/k/a Wellsford Real Properties, Inc. agrees to pay
SEVENTEEN MILLION DOLLARS ($17,000,000.00) (the “Settlement Payment”) as
follows:  FIVE MILLION DOLLARS ($5,000,000.00) on or before August 3, 2012 and
TWELVE MILLION DOLLARS ($12,000,000.00) on or before October 15, 2012 to the
“Sullan2, Sandgrund, Perczak & Nuss, P.C., Gold Peak Account” (the “Gold Peak
Account”), Merrill Lynch account number 431-02267, bank number __________,
routing number _______________. [Payee’s Tax ID#: 84-095999].  The Association
agrees that the Settlement Payment is made in full and final settlement of any
and all claims the Association asserted or could have asserted in the Lawsuit
against the Reis Defendants, subject to the conditions set forth in subparagraph
2(b) below.


b.           The Reis Defendants hereby agree to waive any and all appellate
rights or claims they have or may have in the future arising from or relating to
the Lawsuit and to withdraw all post-trial motions filed by the Reis
Defendants.  The foregoing agreement to waive all rights of appeal is without
equivocation, is irrevocable, and shall be forever binding on the Reis
Defendants.  If Reis, Inc. fails to timely make the Settlement Payment described
in subparagraph (a) above, the Reis Defendants agree that such failure shall
constitute an immediate confession of Plaintiff’s Motion for Entry of Judgment
on the Jury Verdicts on its Remaining Claims and Plaintiff’s Motion for Entry of
Judgment for Costs (the “Motions”) and that the Association shall be entitled to
the immediate entry of judgment on the Motions upon filing this Agreement
together with an affidavit by the Association or its counsel that such payment
has not been received.


c.           The Association agrees to waive any and all appellate rights or
claims it has or may have in the future arising from or relating to the Lawsuit.
The foregoing agreement to waive all rights of appeal is without equivocation,
is irrevocable, and shall be forever binding on the Association. Notwithstanding
the foregoing, the Association does not waive any appellate rights or claims it
has or may have in the future related to the failure of Reis, Inc. to timely
make the Settlement Payment or a motion to re-open the case and re-instate the
verdicts as a result of a bankruptcy filing by or for Reis, Inc. and a trustee
seeking to recover the Settlement Payment as set forth in subparagraph 2(b)
below.  Until the Settlement Payment is timely made, the Association may record
the judgment entered in its favor and against Reis, Inc. on June 5, 2012 in any
jurisdiction(s) including, but not limited to, New York.  Except as otherwise
provided herein, the Association agrees that it will take no action to enforce
any recorded judgment, including without limitation, seeking liens on any of the
Reis Defendants’ bank accounts or serving garnishments or subpoenas of any kind,
unless and until such time that Reis, Inc. fails to timely make the Settlement
Payment.  The Association also agrees to immediately withdraw the judgment in
every jurisdiction where such judgment has been recorded, upon timely payment of
the Settlement Payment on the 96th day following receipt of the Settlement
Payment in full.


d.           None of the Parties are waiving, releasing, agreeing to dismiss or
relinquishing any claims they may have against the Defendant Tri-Star
Construction, Inc (“Tri-Star”).


e.           Upon timely payment of the Settlement Payment, the Association
agrees to waive, release, dismiss or relinquish any claim it may have or will
have in the future to the proceeds of any of the Reis Defendants’ insurance
policies.  Nothing herein shall affect any of the Reis Defendants’ rights or
claims against any insurance company or otherwise affect any claims or rights
the Reis Defendants may have arising out of the insurance policies or their
provision or placement.  Nothing herein shall prevent the Association from
seeking recovery from insurance policies that provide coverage to Tri-Star even
if those policies also provide coverage to Reis Defendants.


f.           The Parties agree that the Association and the Reis Defendants will
jointly file a motion with the Court notifying the Court of the fact that a
settlement between the Parties has been reached and asking the Court to delay
ruling on the Motions until the Association files papers stating that: (i)  the
Settlement Payment was timely made and that all of its claims against the Reis
Defendants, and all of the Reis Defendants’ claims against the Association, may
be dismissed or (ii) the Settlement Payment was not timely made and that the
Court should proceed to enter judgment on the Motions.


2)           If the Settlement Payment:


(a)  
is NOT timely paid, this Agreement may be made an order of the Court in the
Lawsuit upon the Association’s motion, the making of which motion shall rest in
the sole and absolute discretion of the Association; alternatively, the
Association may, in its sole and absolute discretion, elect not to enforce the
Agreement, treat it as void ab initio, and proceed immediately with execution
and collection on any judgments entered in the Lawsuit, including judgments
entered on the Motions.



(b)  
IS timely paid, the Association agrees not to object to a motion by Jeffrey H.
Lynford and David M. Strong to set aside the verdict on the basis that the case
has settled.  In the event of a bankruptcy filing by or on behalf of Reis, Inc.
and any effort by a trustee to recover the Settlement Payment, Jeffrey H.
Lynford and David M. Strong agree that they shall not object to any motion by
the Association to re-open the case and reinstitute the verdicts and the
judgment against them in full.

 
3)           [X] Full Release                                [X]
Mutual                      [] Other:  Mutual Release following timely payment
of Settlement Payment to be executed by the Parties with condition precedent
that there be no filing of bankruptcy by or on behalf of Reis, Inc. and no
effort by a trustee to recover the Settlement Payment.  Not later than the 96th
day following receipt of the settlement payment in full, the Association shall
file a Satisfaction of Judgment upon satisfaction of all Agreement conditions
including those set forth in 2(b). Parties to pay their own costs and fees, and
all of the Reis Defendants’ claims for fees, costs and other requests for relief
against Association to be dismissed or abandoned by the Reis Defendants.


4)           The Judgment against Reis, Inc. and any right the Association has
to assert that its claim(s) against Reis, Inc. are non-dischargeable are
preserved under any circumstances in which the Association is not allowed to
receive and retain the full amount of the Settlement Payment.


5)           Nothing herein shall affect any rights, claims, or defenses as
between and among the Reis Defendants.


6)           This Agreement and the settlement it describes are not
confidential.


7)           Formal documents, if any, required by this Agreement shall be
prepared by the Association and signed by all Parties, other than the motion
that the Reis Defendants may file described in subparagraph (1)(e).


8)            Other special terms and conditions: The Association’s dismissal of
its claims against the Reis Defendants does not include the release of any unit
owner’s bodily injury claims. The Association represents that it is not
currently aware of any unit owner bodily injury claims.


9)           Notwithstanding that other settlement-related documents may be
prepared or are contemplated (and the Parties hereby agree to cooperate in the
preparation and execution of same), the Parties understand and agree that this
document is a binding contract, enforceable by the Court.


10)           Any dispute relating to or arising from this settlement or
Agreement shall be decided only in Douglas County District Court, Colorado, and
the party which substantially prevails shall be entitled to recover its costs
and fees.


11)           This Agreement is intended by the Parties and their counsel to
comply with Section 13-22-308(1) of the Colorado Revised Statutes.


12)           The signature of each Party shall constitute such Party’s
respective warranty of authority to sign this Agreement.  This Agreement may be
signed in counterparts and when assembled shall be fully binding on each of the
Parties.


THIS ABBREVIATED ENFORCEABLE MUTUAL SETTLEMENT AGREEMENT WAS PREPARED BY OR AT
THE DIRECTION OF COUNSEL FOR THE PARTIES AND REVIEWED BY THE PARTIES THEMSELVES.



 
 

--------------------------------------------------------------------------------

 



 

  /s/ Stanley B. Washburn   June 20, 2012    
The Gold Peak Homeowners Association
By: Stan Washburn, President              
  Date               /s/ Mark P. Cantaluppi   June 20, 2012     Reis,
Inc.  f/k/a Wellsford Real Properties, Inc.      
By: Mark P. Cantaluppi, CFO
  Date               /s/ Lloyd Lynford   June 20, 2012    
Reis, Inc.  f/k/a Wellsford Real Properties, Inc.   
By: Lloyd Lynford, CEO
  Date               /s/ Mark P. Cantaluppi   June 20, 2012     Gold Peak at
Palomino Park, LLC         
By: Mark P. Cantaluppi, Authorized Signatory
  Date               /s/ Mark P. Cantaluppi   June 20, 2012     Wellsford Park
Highlands Corp.   
By: Mark P. Cantaluppi, Authorized Signatory
  Date               /s/ Jeffrey H. Lynford   June 20, 2012     Jeffrey H.
Lynford   Date               /s/ David M. Strong   June 20, 2012     David M.
Strong   Date               /s/ Steve Mains   June 21, 2012     Mediator    Date
 

 
 